Case 18-10651-BFK           Doc 627      Filed 08/26/19 Entered 08/26/19 19:23:33                    Desc Main
                                        Document     Page 1 of 24


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

                                                             )
      In re:                                                 )
                                                             )       Chapter 11
          GreenTech Automotive, Inc., et al.1                )       Case No. 18-10651
                                                             )       Jointly Administered
      Debtors.                                               )
                                                             )




     MODIFIED FOURTH AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
           GREENTECH AUTOMOTIVE, INC. AND WM INDUSTRIES CORP.




 Kristen E. Burgers (VSB No. 67997)                       Mark S. Lichtenstein (admitted pro hac vice)
 HIRSCHLER FLEISCHER                                      CROWELL & MORING LLP
 8270 Greensboro Drive, Suite 700                         590 Madison Avenue, 20th Floor
 Tysons, Virginia 22102                                   New York, New York 10022
 Telephone: (703) 584-8900                                Telephone: (212) 223-4000
 Facsimile: (703) 584-8901                                Facsimile: (212) 223-4001
 Email: kburgers@hirschlerlaw.com                         Email: mlichtenstein@crowell.com

 Co-Counsel to the Debtors                                Co-Counsel to the Debtors


                                                                                             August 26, 2019


 1
   The Debtors in these jointly administered chapter 11 cases are GreenTech Automotive, Inc. (Case No. 18-10651),
 WM Industries Corp. (Case No. 18-10652), Gulf Coast Funds Management, LLC (Case No. 18-10653), American
 Immigration Center, LLC (Case No. 18-10654), GreenTech Automotive Capital A-3 GP, LLC (Case No. 18-10655),
 and GreenTech Automotive Partnership A-3, L.P. (Case No. 18-10656).
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33              Desc Main
                                    Document     Page 2 of 24



                                           ARTICLE I
                                          DEFINITIONS

         1.1     Scope of Definitions. For purposes of this Plan, all capitalized terms not
 otherwise defined shall have the meanings ascribed to such term in Article I of this Plan. Any
 term used in this Plan that is not defined herein, but is defined in the Bankruptcy Code or the
 Bankruptcy Rules, shall have the meaning ascribed to such term in the Bankruptcy Code or the
 Bankruptcy Rules. The words “herein,” “hereof,” “hereunder,” and other words of similar
 import refer to this Plan as a whole, not to any particular section, subsection or clause, unless the
 context requires otherwise. Whenever it appears appropriate from the context, each term stated
 in the singular or the plural includes the singular and the plural, and each pronoun stated in the
 masculine, feminine or neuter includes the masculine, feminine and the neuter.

        1.2.    Definitions.
        A-3 GP: A Delaware limited liability company named GreenTech Automotive Capital
 A-3 GP, LLC, shall mean at any time the person designated as the general partner of the
 Partnership in accordance with the terms hereof, in such person’s capacity as a general partner of
 the Partnership. After the Effective Date, the A-3 GP shall be owned and controlled by the
 Continuing Limited Partners as defined in the Amended and Restated A-3 LPA.
         A-3 LP: A Delaware limited partnership named GreenTech Automotive Partnership A-3,
 L.P., the general partner of which is A-3 GP, and the limited partners of which are comprised of
 all tranche A-3 Investors and which advanced in the aggregate the sum of $44.5 million to GTA
 pursuant to a loan and security agreement and that certain Deed of Trust, Security Agreement,
 Assignment of Leases and Rents, Financing Statement and Fixture Filing dated March 12, 2012,
 and recorded in the land records of Tunica County, Mississippi on May 24, 2012. A-3 LP shall
 have Allowed Class 3 and Class 6 Claims in the aggregate amount of approximately $44.5
 million, subject to the waiver of certain A-3 Investors of any distribution under the Plan on
 account of the pro rata share of distributions for the Class 3 and Class 6 Claims.
        A-3 Secured Claim: Described in Article 4.1 below.
        A-3 LP Unsecured Claim: Described in Article 4.1 below.
        A-3 LP Deed of Trust: Described in the definition of “Mississippi Parcel,” below.
        A-3 LP Secured Note: Described in the definition of “Mississippi Parcel,” below.
        A-1 Investors: Certain investors who invested the sum of $500,000.00 each in GTA and
 which investment was converted, or pursuant to the terms of such investment, was convertible
 into common stock of GTA prior to the Petition Date. Each A-1 Investor shall be deemed to
 have an Allowed Class 10 Claim in the amount of $500,000.00.
        A-2 Investors: Certain investors who invested the sum of $500,000.00 each in GTA and
 which investment was converted, or pursuant to the terms of such investment, was convertible
 into common stock of GTA prior to the Petition Date. Each A-2 Investor shall be deemed to
 have an Allowed Class 10 Claim in the amount of $500,000.00.
        A-3 Investors: Holders of limited partnership interests in A-3 LP each such interest
 having been purchased for a purchase price of $500,000.00.

                                                  2
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33             Desc Main
                                    Document     Page 3 of 24


        A-4 Investors: Holders of preferred shares in GTA purchased for $500,000.00 each and
 which are subject to a redemption right. Each A-4 Investor shall be deemed to have an Allowed
 Class 7 Claim in the amount of $500,000.00.
       Administrative Expense Claim Bar Date: The date by which any Administrative
 Expense Claim must be filed, which is the Effective Date.
        Administrative Expense Claim: A request for payment of any cost or expense of
 administration of the Cases allowed by the Bankruptcy Court pursuant to Section 503(b) of the
 Bankruptcy Code.
        Administrative Fee: The fee in the amount of $60,000.00 each of the A-1 through A-4
 Investors paid to Gulf Coast Funds Management, LLC for its assistance in qualifying individual
 investors for the EB-5 visa program, all in connection with their investment.
         Allowed Claim: Any Claim (i)(a) for which a proof of claim has been timely Filed with
 the Bankruptcy Court by the applicable bar date; or (b) that is listed in the Schedules and not
 listed as disputed, contingent or unliquidated as to amount; and, in either case, as to which no
 objection to the allowance thereof has been Filed by thirty (30) days after the Effective Date or
 (ii) which has otherwise been allowed by a Final Order. Unless otherwise specified in the Plan,
 an “Allowed Claim” shall not include: (i) untimely Filed Claims Administrative Expense Claims,
 or Professional Fee Claims; (ii) interest on the principal amount of an Allowed Claim from and
 after the Petition Date, (iii) any punitive damages, or (iv) Claims which are Assumed Liabilities.
 Any Claim that has been or is hereafter listed in the Schedules as contingent, unliquidated, or
 disputed and for which no Proof of Claim has been Filed or is not otherwise Allowed pursuant to
 the Plan or any other Final Order, is not considered Allowed and shall be expunged without
 further notice to any party or Order of the Bankruptcy Court.
         Amended and Restated A-3 LPA: Second Amended and Restated Limited Partnership
 Agreement for the A-3 LP, which will govern the post-confirmation business activities of the A-
 3 LP, will be binding on all Partners of the A-3 LP and which will be approved by the Court
 pursuant to the Confirmation Order. A copy of the Amended and Restated A-3 LPA is attached
 to the Disclosure Statement as Exhibit “B.”
        APA: Asset Purchase Agreement dated April 8, 2019 pursuant to which the Purchased
 Assets are to be sold to Encore.
       Assets: Any and all right, title and interest of any of the Debtors in and to property of
 whatever type or nature.
        Avoidance Actions: Any and all actions, proceedings, accounts, controversies,
 agreements, promises, claims, and rights of each Debtor and its estate (collectively, the “Causes
 of Action”) to avoid or recover a transfer of property of any of the Debtors’ estates or an interest
 of any of the Debtors in property, including, without limitation, actions arising under Sections
 506, 510, 541, 542, 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any other
 applicable federal, state, or common law, including fraudulent transfers, whether or not litigation
 has been commenced with respect to such Causes of Action as of the Effective Date.
         Bankruptcy Code: Title 11 of the United States Code, as in effect on the Petition Date
 and as thereafter amended, if such amendments are made applicable to the Cases.



                                                  3
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33             Desc Main
                                    Document     Page 4 of 24


        Bankruptcy Court: The United States Bankruptcy Court for the Eastern District of
 Virginia, or in the event such court ceases to exercise jurisdiction over any Case, such court or
 adjunct thereof that exercises jurisdiction over such Case in lieu of the United States Bankruptcy
 Court for the Eastern District of Virginia.
        Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure pursuant to Title 28 of
 the United States Code, 28 U.S.C. §§ 2075, as they have been or may hereafter be amended.
         Business: GTA’s activities in seeking to manufacture and distribute electric vehicles.
        Business Day: Any day except a Saturday, Sunday or any day on which commercial
 banks in the Commonwealth of Virginia are authorized or required by applicable law to close.
         Case: With respect to each Debtor, the Chapter 11 case initiated by such Debtor’s Filing
 on the Petition Date of a voluntary petition for relief in the Bankruptcy Court under Chapter 11
 of the Bankruptcy Code (collectively, the “Cases”). The Cases are being jointly administered in
 the Bankruptcy Court under the lead Bankruptcy Case 18-10651-BFK pursuant to the Order
 Pursuant to Federal Rule of Bankruptcy Procedure 1015 Directing Joint Administration [Docket
 No. 3], entered by the Bankruptcy Court on March 9, 2018.
         Cash: Legal tender of the United States of America and equivalents thereof.
          Causes of Action: All actions, causes of action (including Avoidance Actions),
 liabilities, obligations, rights, suits, debts, damages, judgments, remedies, demands, setoffs,
 defenses, recoupments, crossclaims, counterclaims, third-party claims, indemnity claims,
 contribution claims or any other claims whatsoever, in each case held by the Debtors, whether
 disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or indirect,
 choate or inchoate, existing or hereafter arising, in law, equity or otherwise, based in whole or in
 part upon any act or omission or other event occurring prior to the Petition Date or during the
 course of the Chapter 11 Cases, including through the Effective Date.
        Claim: A claim, as defined in section 101(5) of the Bankruptcy Code, against one of the
 Debtors (or all or some of them) whether or not asserted or Allowed.
         Claims Objection Bar Date: A date which is thirty (30) days after the Confirmation
 Date.
         Class: A category of Claims or Interests designated pursuant to the Plan.
         Class Claim/Interest: The specific Class into which Allowed Claims or Allowed
 Interests are classified pursuant to the Plan.
         Confirmation: Entry by the Bankruptcy Court of the Confirmation Order.
       Confirmation Date: The date upon which the Confirmation Order is entered by the
 Bankruptcy Court.
         Confirmation Order: The Order of the Bankruptcy Court confirming the Plan pursuant
 to Section 1129 of the Bankruptcy Code, which shall include, inter alia, provisions, pursuant to
 Sections 105, 363, 365 and 1123 of the Bankruptcy Code (i) authorizing sale of the Purchased
 Assets of the Debtors free and clear of all liens, claims and encumbrances pursuant to the APA
 but excepting those liens, claims and encumbrances preserved or created under this Plan, all of
 which shall attach, and continue to attach, to the Purchased Assets, (ii) approving the APA, (iii)


                                                  4
Case 18-10651-BFK        Doc 627    Filed 08/26/19 Entered 08/26/19 19:23:33            Desc Main
                                   Document     Page 5 of 24


 authorizing and directing the assumption and assignment of certain executory contracts, and (iv)
 waiving the fourteen-day stay under Bankruptcy Rules 6004(h) and 6006(d).
        Creditor: Holder of a Claim.
         Debtor: Individually, GTA and WMIC, each of which is a Debtor in its Case
 (collectively, the “Debtors”).
       Disallowed: A Claim or any portion thereof that is disallowed by a Final Order of the
 Bankruptcy Court or other court of competent jurisdiction.
        Disclosure Statement: The Disclosure Statement dated as of April 24, 2019, submitted
 in connection with Debtors’ Fourth Amended Joint Chapter 11 Plan of Liquidation, as it may be
 amended, modified or supplemented from time to time.
          Disputed Claim: Any Claim, (i) proof of which has been Filed to which an objection to
 the allowance thereof has been Filed prior to the Claims Objection Bar Date and such objection
 has not been either (a) determined by a Final Order or (b) been settled by the parties under a
 settlement approved by Final Order of the Bankruptcy Court pursuant to Bankruptcy Rule 9019;
 or (ii) which has not been otherwise allowed by the Bankruptcy Court.
       Disputed Judgment Creditors: Certain Investors who obtained a judgment on August
 2, 2017, in the Circuit Court for Fairfax County, Virginia, against Gulf Coast Funds
 Management, LLC, A-3 LP, GreenTech Automotive Capital A-3 GP, LLC and GTA in the
 amount of $6,720,000.00, plus interest, costs, and fees.
       Distribution: The Debtors’ distribution of the Debtors’ Cash to the Record Holders of
 Allowed Claims, as set forth in sections 6.2, 6.3, 7.1, and 7.2 of the Plan.
        Distribution Waiving A-3 Investors: Certain A-3 investors, which are shareholders in
 Encore, who have agreed to waive any distribution on account of their pro rata distribution in
 Classes 3 and 6 of the Plan.
        Distribution Waiving A-4 Investors: Certain A-4 investors, which are shareholders in
 Encore, who have agreed to waive any distribution on amount of their pro rata distribution as
 Class 7 Claimants.
          Docket: The official record of the Cases as contained in In re Greentech Automotive,
 Inc., et al., Case No. 18-10651, available in the Office of the Clerk for the Bankruptcy Court and
 at https://ecf.edva.uscourts.gov/.
        EB-5: Employment-Based Fifth Preference Immigration program, administered through
 the United States Citizenship and Immigration Services, which offers immigrant investors the
 opportunity to qualify for permanent U.S. residency by investing specified amounts in certain
 U.S. job creating initiatives in economically-challenged localities in the United States.
        Effective Date: Defined in Section 6.1 of the Plan.
        Encore: Encore Wealth Investments Limited, a private equity firm located in the British
 Virgin Islands, which, pursuant to the Sale Order and the APA, will acquire substantially all of
 the Assets of the Debtors.
         Estate: Means the bankruptcy estate of either GTA or WMIC, as the context requires,
 prior to their substantive consolidation pursuant to this Plan, and following their substantive


                                                 5
Case 18-10651-BFK          Doc 627    Filed 08/26/19 Entered 08/26/19 19:23:33             Desc Main
                                     Document     Page 6 of 24


 consolidation pursuant to this Plan, the combined bankruptcy estates of the Debtors all as defined
 by Section 541 of the Bankruptcy Code.
        File, Filed or Filing: File, filed or filing with the Bankruptcy Court or its authorized
 designee in the Cases.
       Final Decree: As to each Case, the Order entered pursuant to Section 350 of the
 Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 5009-1 closing such Case.
         Final Order: An order or judgment of the Bankruptcy Court, or other court of
 competent jurisdiction, as entered on the docket in any Case or the docket of any other court of
 competent jurisdiction, that has not been reversed, stayed, modified or amended, and as to which
 the time to appeal or seek certiorari or move for a new trial, reargument or rehearing has expired,
 and no appeal or petition for certiorari or other proceedings for a new trial, reargument or
 rehearing has been timely taken, or as to which any appeal that has been taken or any petition for
 certiorari that has been timely Filed has been withdrawn or resolved by the highest court to
 which the order or judgment was appealed or from which certiorari was sought or the new trial,
 reargument or rehearing has been denied or resulted in no modification of such order, and the
 time to take any further appeal, petition for certiorari or move for a new trial, reargument or
 rehearing shall have expired; provided, however, that the possibility that a motion under Rule 59
 or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
 Rules, Local Bankruptcy Rules, or applicable state court rules of civil procedure, may be Filed
 with respect to such order, shall not cause such order not to be a Final Order.
        General Unsecured Claim: Any Claim against a Debtor which is not a Secured Claim,
 an Administrative Expense Claim, a Professional Fee Claim, a Priority Claim, a Priority Tax
 Claim, or an Intercompany Claim and shall not include Claims that are disallowed or released,
 whether by operation of law or pursuant to order of the Bankruptcy Court, written release or
 settlement, the provisions of the Plan or otherwise.
           GTA: GreenTech Automotive, Inc., one of the administratively consolidated debtors
 herein.
       GCFM: A Louisiana limited liability company named Gulf Coast Funds Management,
 LLC, which is a designated regional center in the Immigrant Investor Program under the U.S.
 Department of Homeland Security’s U.S. Citizenship and Immigration Services.
           Holder: The Person that is the owner of record of a Claim or Interest, as applicable.
        Impaired: With respect to any Class of Claims or Interests, the Claims or Interests in
 such Class that are impaired within the meaning of Section 1124 of the Bankruptcy Code.
           Intercompany Claim: Any Claim by one Debtor against the other Debtor.
        Interest: Either (i) the legal, equitable, contractual or other rights of any Person with
 respect to the preferred or common stock, or any other equity interest in any of the Debtors,
 including any other interest in or right to convert into such equity interest or (ii) the legal,
 equitable, contractual or other right of any Person to acquire or receive any of the foregoing.
         Interest Rate: The federal post-judgment interest rate in effect on the Petition Date, as
 set forth in 28 U.S.C. §1961.
           Investment: The investment of $500,000.00 by any Investor.


                                                   6
Case 18-10651-BFK        Doc 627    Filed 08/26/19 Entered 08/26/19 19:23:33             Desc Main
                                   Document     Page 7 of 24


        Investor: Any A-1 Investor, A-2 Investor, A-3 Investor or A-4 Investor.
        Investor Claims: The Claims held by the A-1 and A-2 Investors.
         Investor Consent: The consent form which shall be mailed to all A-3 and A-4 Investors
 for the purpose of allowing such Investor to opt-in to the third party releases in the Plan.
        JSAT: Jiangsu Saleen Automotive Technologies, Co., Ltd., a Chinese limited company.
        JSAT Interest: The minority interest in JSAT, received in exchange for the conveyance
 of GTA’s rights in the MyCar intellectual property and certain engineering assistance to JSAT
 and which is held on behalf of GTA by a subsidiary of WMIC, organized under the laws of the
 Peoples' Republic of China.
         Liquidating Debtor: After confirmation of this Plan, the substantively consolidated
 Debtors on and after the Effective Date for certain limited purposed described herein, with GTA
 being the continuing entity.
       Litigation Claims: The litigation claims held by the Debtors under Chapter 5 of the
 Bankruptcy Code.
         Local Bankruptcy Rules: Those rules adopted by the United States Bankruptcy Court
 for the Eastern District of Virginia.
         Mississippi Parcel: That certain real estate located in Robinsonville, Tunica County,
 Mississippi, consisting of 99.5 acres, more or less, owned by GTA and on which GTA
 constructed and fitted-out a manufacturing facility for automobiles and on which the A-3 LP
 holds a first priority, properly recorded, deed of trust that encumbers such manufacturing facility
 and 79.9 acres of such property, more or less (the "A-3 LP Deed of Trust") and securing one or
 more promissory notes made, executed and delivered by GTA and payable to the A-3 LP in the
 original principal amount of no less than $44,500,000.00 (the "A-3 LP Secured Note").
         Order: An order or judgment of the Bankruptcy Court, or other court of competent
 jurisdiction, as entered on the docket in any Case or the docket of any other court of competent
 jurisdiction.
        Person: An individual, corporation, partnership, association, joint stock company, joint
 venture, limited liability company, limited liability partnership, trust, estate, unincorporated
 organization or other entity, or any government, governmental agency or any subdivision,
 department or other instrumentality thereof.
         Petition Date: February 26, 2018, the date on which the Debtors filed their respective
 petitions for relief in the Bankruptcy Court.
         Plan: The Debtors’ Fourth Amended Joint Chapter 11 Plan of Liquidation dated as of
 April 23, 2019, as the same may be altered, amended, modified or supplemented from time to
 time in accordance with the provisions of the Bankruptcy Code and the terms hereof.
         Plan Administrator. Peter Huddleston shall serve as the Plan Administrator to initiate,
 coordinate and oversee the prosecution of Avoidance Actions, the prosecution of objections to
 claims, the distribution to Claimants, the administration of the post-confirmation estate, and, to
 the extent necessary, the wind-down and dissolution of all the Debtors and their affiliates.



                                                 7
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33             Desc Main
                                    Document     Page 8 of 24


       Plan Documents: The Plan Documents shall include, without limitation, the Amended
 A-3 LPA.
         Plan Supplement: The supplement to the Plan that will be filed by the Debtors no later
 than ten (10) days before the Confirmation Hearing and, which will include any documents listed
 in Section 10.1 of the Plan and such other documents the Debtors submit in support of the Plan.
       Priority Claim: A Claim that is entitled to priority under Section 507(a) of the
 Bankruptcy Code, other than an Administrative Expense Claim, and a Priority Tax Claim.
       Priority Tax Claim: A Claim that is entitled to priority under Section 507(a)(8) of the
 Bankruptcy Code.
        Professional: Any professional employed in the Cases pursuant to Sections 327, 328 or
 1103 of the Bankruptcy Code or any Professional or other Person seeking compensation or
 reimbursement of expenses in connection with the Cases pursuant to Section 503(b)(4) of the
 Bankruptcy Code.
         Professional Fee Claim: A Claim of a Professional for compensation or reimbursement
 of costs and expenses relating to services incurred during the period from the Petition Date to the
 Effective Date.
         Professional Fee Claim Bar Date: The date that is thirty (30) days after the Effective
 Date.
        Pro Rata: A proportionate distribution on account of Allowed Claims, so that each
 holder of an Allowed Claim in a class receives a percentage of the total distribution to all holders
 of Allowed Claims in that class that is equal to the percentage that Allowed Claim holder’s
 Claim represents of the total amount of Claims held by all Allowed Claim holders in that class.
         Purchaser: Encore.
        Purchased Assets: The Assets (as defined in the Sale Order) that will be transferred to
 the Purchaser pursuant to the APA and the Sale Order and which are more specifically defined in
 Section 1(a) of the APA.
         Record Date: The Record Date shall be the date on which all record Holders of Claims
 or Interests shall be recognized, which shall be April 24, 2019.
         Record Holder: The Holder of an Interest or Claim as of the Record Date.
        Rejection Claim Bar Date: The date by which any Rejection Claim (as defined in
 Section 10.1 hereof) must be Filed and served in accordance with Section 10.2, which is the date
 which is thirty (30) days after the Confirmation Date..

        Remaining EB-5 Investor Claims: The Claims of A-1 Investors and A-2 Investors, in
 the approximate aggregate amount of $51 million.

         Returned Administrative Fees: Those Administrative Fees which the Debtors are
 using, with the consent of the Investor who paid such Administrative Fee, to support the
 Debtors’ business operations and these Cases and for which the applicable Investors shall receive
 payment in addition to Distributions, on account of Allowed Class 6 and Class 7 Claims (if any)
 plus their other Allowed Claims regardless of classification.


                                                  8
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33              Desc Main
                                    Document     Page 9 of 24


        Returned Distribution: Any portion of any Distribution subsequently returned to the
 Debtor.
         Sale: The sale of substantially all of the Debtors’ Assets, as further described in Section
 3.5 of the Disclosure Statement and Sections 6.2 and 6.3 of the Plan.
        Sale Order. The Order (I) Authorizing the Sale of Substantially All of the Debtors’
 Assets; (II) Authorizing the Assumption and Assignment of Executory Contracts and Unexpired
 Leases; (III) Approving Certain Deadlines and the Form, Manner and Sufficiency of Notice; and
 (IV) Granting Other Related Relief [Docket No. 557], which was entered by the Bankruptcy
 Court on April 18, 2019, and pursuant to which, the Debtors are authorized to sell and transfer
 the Assets to Encore free and clear of all liens, claims, encumbrances and interest.
         Sale Proceeds: The proceeds of the Sale of the Purchased Assets to Encore.
        Schedules: With respect to any Debtor, the Schedules of Assets and Liabilities Filed by
 such Debtor, as such Schedules may be amended from time to in accordance with Bankruptcy
 Rule 1009.
         Secured Claim: Either (i) a Claim that is secured by a lien on property in which the
 Debtors have an interest, which lien is valid, perfected and enforceable under applicable law or
 pursuant to a Final Order, or that is subject to setoff under Section 553 of the Bankruptcy Code,
 to the extent of the value of the Creditor’s interest in such property or to the extent of the amount
 subject to setoff, as applicable, all as determined pursuant to Section 506(a) of the Bankruptcy
 Code; (ii) a Claim which is Allowed under the Plan as a Secured Claim; or (iii) a Claim secured
 by a lien on collateral to the extent of the value of such collateral as agreed to by the Holder of
 such Claim and the Debtors.
        State of Mississippi Claim: On June 28, 2018, the State of Mississippi filed a Proof of
 Claim asserting (i) a secured claim in the amount of $3,494,653.02 based on security agreement
 dated September 6, 2011 and that UCC-1 financing statement filed on March 2, 2012 with the
 Secretary of State for the State of Mississippi and (ii) an unsecured claim in the amount of
 $6,000,000.00 based on a pending state court action in Mississippi seeking damages for the
 breach of the duty of good faith and fair dealing.
        Tunica County Secured Claim: The Secured Claim of the County of Tunica in
 Mississippi which is evidenced by that certain Deed of Trust dated September 23, 2011 and
 recorded among the land records of Tunica County, Mississippi on September 26, 2011.
        Unclassified Claims: Claims which, pursuant to Section 1123(a)(1) of the Bankruptcy
 Code, shall not be placed into a Class. Unclassified Claims include Administrative Expense
 Claims, Professional Fee Claims and Priority Tax Claims.
         Unimpaired: With respect to a Class of Claims or Interests, any Class that is unimpaired
 within the meaning of Section 1124 of the Bankruptcy Code.
         USD: United States Dollars.
         United States Trustee: The Office of the United States Trustee for Region 4, Eastern
 District of Virginia (Alexandria Division).
         Voting Classes: Classes 1, 2, 3, and 6 which are Impaired and entitled to vote on the
 Plan.


                                                  9
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33            Desc Main
                                   Document      Page 10 of 24


        WMIC: WM Industries, Corp., one of the administratively consolidated Debtors herein.

         1.3     Rules of Interpretation: Unless otherwise specified, all references in the Plan to
 Sections, Articles, and Exhibits are references to Sections, Articles, and Exhibits of or to the
 Plan. The words “herein” and “hereto” refer to the Plan in its entirety rather than to a particular
 portion of the Plan. Captions and headings to Articles and Sections are inserted for convenience
 of reference only and are not intended to be a part of or to affect the interpretation of the Plan.
 Except for the rule contained in Section 102(5) of the Bankruptcy Code, the rules of construction
 set forth in Section 102 of the Bankruptcy Code and in the Bankruptcy Rules shall apply to the
 Plan.

         1.4   Computation of Time. In computing any period of time prescribed or allowed
 by the Plan, unless otherwise expressly provided, the provisions of Bankruptcy Rule 9006(a)
 shall apply.

        1.5     Exhibits and Plan Documents. All Exhibits and Plan Documents are
 incorporated into and are a part of the Plan as if set forth in full herein.

                                      ARTICLE II
                              SUBSTANTIVE CONSOLIDATION

         2.1     Substantive Consolidation of Cases for Purposes of Distributions. The Plan is
 predicated upon, and it is a condition precedent to confirmation of the Plan that the Court
 provides in the Confirmation Order for substantive consolidation of the Cases of the Debtors’
 estate into a single entity for purposes of this Plan and the distributions hereunder. Pursuant to
 such Final Order, (i) all Assets and liabilities of the Debtors will be consolidated, (ii) any
 obligations executed by any Debtor will be deemed to be one obligation of the Debtors, (iii) any
 Claims filed or to be filed in connection with any such obligation will be deemed one claim
 against the Debtors, and (iv) each Claim filed in the Case of any Debtor will be deemed filed
 against the consolidated assets of the Debtors, in accordance with the substantive consolidation
 of the Assets and liabilities of the Debtors; however, and notwithstanding the foregoing, such
 substantive consolidation shall not impair or diminish any valid security interest, lien or
 encumbrance in any Asset of either Debtor, such security interests, liens and encumbrances,
 being, and continuing to be, enforceable to the same extent as if there had been no substantive
 consolidation hereunder. The cases of the jointly administered debtors other than the Debtors
 shall be dismissed upon entry of the order confirming this Plan. A-3 LP, which is the subject of
 a stayed bankruptcy case, shall continue to exist after dismissal and be governed by the Amended
 and Restated A-3 LPA.

                                ARTICLE III
                      ADMINISTRATIVE EXPENSE CLAIMS,
              PROFESSIONAL FEE CLAIMS AND PRIORITY TAX CLAIMS

        3.1   Administrative Expense Claims. Each holder of an Allowed Administrative
 Expense Claim shall be entitled to receive, in full satisfaction, settlement, release and discharge
 of and in exchange for such Allowed Administrative Expense Claim, (a) Cash equal to the


                                                 10
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33           Desc Main
                                   Document      Page 11 of 24


 unpaid portion of such Allowed Administrative Expense Claim, or (b) such other treatment as to
 which the Debtors and such holder shall have agreed upon in writing; provided, however, that
 Allowed Administrative Expense Claims with respect to liabilities incurred by the Debtors in the
 ordinary course of business during the Cases shall, at the option of the Debtors, be paid in the
 ordinary course of business in accordance with the terms and conditions of any agreements
 relating thereto. Payment shall be made on the later of the Effective Date (or as soon as
 reasonably practicable thereafter) or within five (5) Business Days after such Claim becomes an
 Allowed Claim, or as soon thereafter as is reasonably practicable but not later than ninety (90)
 days thereafter. All Disputed Administrative Expense Claims shall be reserved for in full on the
 Effective Date. Payment of Allowed Administrative Expense Claims on the Effective Date shall
 be made from the Debtor’s Cash, whether from the Sale Proceeds or other available and
 permitted sources hereunder.

        3.2   Quarterly Fees. Until such time as the Cases are closed, dismissed or converted,
 the Plan Administrator, on behalf of the Liquidating Debtor, shall timely pay all quarterly fees
 due under 28 U.S.C. 1930(a)(6) and file quarterly disbursement reports with the United States
 Trustee.

        3.3    Bar Date for Administrative Expense Claims. Any Persons that failed to file a
 proof of Administrative Expense Claim or request for payment thereof on or before the
 Administrative Bar Date are forever barred from asserting such Claim against any of the
 Debtors, the Estates, the Liquidating Debtor, the Plan Administrator or their respective property,
 and the Holder thereof shall be enjoined from commencing or continuing any action,
 employment of process or act to collect, offset or recover such Administrative Expense Claim.

          3.4   Professional Fee Claims. All Persons seeking an award by the Bankruptcy Court
 of a Professional Fee Claim incurred through and including the Effective Date shall, unless
 otherwise ordered by the Bankruptcy Court, file their respective final applications for allowance
 of compensation for services rendered and reimbursement of expenses incurred by the date that
 is no later than forty-five (45) days after the Effective Date. Any and all applications for the
 final allowance of Professional Fee Claims shall be filed and served upon counsel to the Debtors,
 the United States Trustee, and all Persons on the Debtors’ Bankruptcy Rule 2002 service list on
 or before the Professional Fee Claim Bar Date. A hearing on final allowance of Professional Fee
 Claims shall be held as soon as practicable after such applications for Professional Fee Claims
 are Filed. Professional Fee Claims that are allowed by a Final Order of the Bankruptcy Court
 shall be paid by the Plan Administrator, on behalf of the Liquidating Debtor, from available
 Cash, including the Sale Proceeds.

         3.5     Post-Effective Date Professional Fee Claims. The Plan Administrator, on
 behalf of the Liquidating Debtor, shall pay, to the extent practicable, the reasonable fees and
 expenses of the professional persons employed by the Liquidating Debtor accrued or incurred
 after the Effective Date in the ordinary course of business without the necessity for any approval
 of the Bankruptcy Court. Such professional fees and expenses may be incurred in connection
 with the implementation and consummation of this Plan, the claims reconciliation process or any
 other matters as to which such professionals may be engaged by the Plan Administrator, on
 behalf of the Liquidating Debtor.


                                                11
Case 18-10651-BFK          Doc 627       Filed 08/26/19 Entered 08/26/19 19:23:33                       Desc Main
                                       Document      Page 12 of 24



         3.6     Priority Tax Claims. Except to the extent that a holder of an Allowed Priority
 Tax Claim agrees to a different treatment, each holder of an Allowed Priority Tax Claim shall
 receive, at the sole option of the Liquidating Debtor, in full satisfaction, settlement, release and
 discharge of, and in exchange for such Allowed Priority Tax Claim: (i) Cash in an amount equal
 to such Allowed Priority Tax Claim on the later of the Effective Date and the first (1st) Business
 Day that is thirty (30) calendar days after the date such Priority Tax Claim becomes an Allowed
 Priority Tax Claim or (ii) such other treatment as to which the Plan Administrator, on behalf of
 the Liquidating Debtor, and such Holder shall have agreed upon in writing.

                                        ARTICLE IV
                            TREATMENT AND CLASSIFICATION OF
                            CLAIMS AND INTERESTS; IMPAIRMENT

          4.1   The categories of Claims and Interests listed below classify Claims and Interests
 for all purposes, including voting, Confirmation and Distribution pursuant hereto and pursuant to
 sections 1122 and 1123(a)(1) of the Bankruptcy Code. Capitalized terms used, but not otherwise
 defined, herein shall have the meanings set forth in section 1.2 of the Disclosure Statement.



                          Status Under
 Class       Type             Plan                                      Treatment
   1     Allowed         Impaired,       On or as soon as practicable after the Effective Date, but no later than
         Tunica          Entitled to     ten (10) business days thereafter, in full satisfaction and release of the
         County          Vote            Allowed Tunica County Secured Tax Claim, Tunica County will
         Secured Tax                     receive cash from Sale Proceeds equal to the amount of its Allowed
         Claim                           Secured Tax Claim. The Tunica County Secured Tax Claim shall be
                                         Allowed in the amount of $465,133.05.
   2     Allowed         Impaired,       On or as soon as practicable after the Effective Date, but no later than
         Tunica          Entitled to     ten (10) business days thereafter, in full satisfaction and release of the
         County          Vote            Allowed Tunica County Secured Claim, Tunica County will receive
         Secured                         Cash equal to the amount of its Allowed Secured Claim in the amount
         Claim                           of $394,000.00.
   3     Allowed A-3     Impaired,       On or as soon as practicable after the Effective Date, in full satisfaction
         LP Secured      Entitled to     and release of its Claim, A-3 LP will receive Cash equal to the amount
         Claim           Vote            of its Allowed Secured Claim in the amount of $6,898,000.00, minus
                                         the pro rata portion of distributions attributable to the Distribution
                                         Waiving A-3 Investors, for a total distribution of $4,706,870.59.


   4     Allowed         Unimpaired,     The Debtors assert that no amount is due on account of Class 4 Claims.
         Priority Non-   Deemed to       To the extent such Claims exist, each Holder of an Allowed Priority
         Tax Claims      Accept          Claim that has not been satisfied shall be paid by the Debtors in Cash in
                                         the full amount of such Allowed Priority Claim. Distributions on
                                         account of Allowed Priority on or as soon as practicable after the
                                         Effective Date or on the date on which such Allowed Priority Claim
                                         becomes due and payable pursuant to the terms thereof, the agreement
                                         upon which such Allowed Priority Claim is based, or any applicable
                                         Order of the Bankruptcy Court.




                                                       12
Case 18-10651-BFK          Doc 627       Filed 08/26/19 Entered 08/26/19 19:23:33                    Desc Main
                                       Document      Page 13 of 24


                         Status Under
 Class       Type            Plan                                        Treatment
   5     Allowed         Unimpaired,     This Class is comprised of the Holders of Allowed Unsecured Claims
         Convenience     Deemed to       in an amount of less than $10,000.00 for each Claim. On or as soon as
         Class Claims    Accept          practicable after the Effective Date, Holders of Allowed Claims in this
                                         Class shall receive full payment on account of their Claims in cash
                                         from the Sale Proceeds. The Debtors estimate that the total amount of
                                         Convenience Class Claims is in the amount of $62,708.38.

   6     Allowed         Impaired,       All creditors asserting unsecured claims that are not otherwise
         Unsecured       Entitled to     classified in the Plan, including the Class A-3 unsecured deficiency
         Claims          Vote            Claim, shall receive an aggregate distribution of _ in Cash, which is a
                                         dividend of approximately $1,474,467.71 in Cash, which is a dividend
                                         of approximately 5% on account of total Claims in the amount of
                                         approximately $30,354,990.31 minus the pro rata distribution allocable
                                         to the Distribution Waiving A-3 Investors. Additionally, each non-
                                         consenting A-3 Investor shall receive his/her applicable Returned
                                         Administrative Fee.
   7     Allowed         Impaired        No recovery under the Plan other than the return to the non-consenting
         Class     A-4   Deemed to       A-4 Investors their applicable Returned Administrative Fees.
         Investors       Reject
   8     Allowed         Impaired,       No recovery under the Plan.
         Claims     of   Deemed to
         Capital         Reject
         Wealth
         Holdings,
         Ltd.      and
         American
         Theme Park
         Fund, LLC
   9     Inter-          Impaired,       Holders of Intercompany Claims will not receive any recovery on
         company         Deemed to       account of their Claims. The Debtors, as Plan proponents, shall be
         Claims          Accept          deemed to have accepted the Plan.

  10     Investor        Impaired,       Holders of Investor Claims will not receive any recovery on account of
         Claims          Deemed to       their claims.
                         Reject
  11     WMIC            Impaired,       WMIC, as interest holder of 52% of GTA, will retain no ownership
         Interests       Deemed to       interests in the Debtors under the Plan, and such Interests shall be
                         Reject          cancelled effective as of the Effective Date.


         4.2    Elimination of Classes for Voting Purposes Any Class of Claims or Interests
 that is not populated as of the date of the commencement of the Confirmation Hearing by an
 Allowed Claim or an Allowed Interest, as applicable, or a Claim or Interest, as applicable, in
 such Class temporarily allowed under Bankruptcy Rule 3018, or as to which no vote is cast, shall
 be deemed deleted from the Plan for purposes of voting to accept or reject the Plan by any such
 Class under section 1129(a)(8) of the Bankruptcy Code.

        4.3     Unimpaired Classes of Claims and Interests. Classes 4 and 5 are unimpaired
 Classes under the Plan.




                                                      13
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33            Desc Main
                                   Document      Page 14 of 24


        4.4    Impaired Classes of Claims and Equity Interests. Classes 1, 2, 3, 6, 7, 8, 9, 10,
 and 11 are Impaired Classes under the Plan.

         4.5    Classes Deemed to Accept the Plan. Class 9 is an Impaired Class but deemed to
 accept the Plan.

        4.6     Classes Deemed to Reject the Plan. Classes 7, 8, 10 and 11 are impaired
 Classes but deemed to reject the Plan.

                                  ARTICLE V
                      ACCEPTANCE OR REJECTION OF THE PLAN

        5.1     Presumed Acceptance by Unimpaired Classes. Claims in Class 4 and Class 5
 are unimpaired by the Plan. Under section 1126(f) of the Bankruptcy Code, the Holders of such
 Claims (if any) are conclusively presumed to accept the Plan, and the votes of such Holders (if
 any) will not be solicited.

         5.2    Classes Deemed to Reject Plan. Classes 7, 8 10 and 11 are deemed to reject the
 Plan.

         5.3      Confirmability and Severability of the Plan. The confirmation requirements of
 Section 1129 of the Bankruptcy Code must be satisfied with respect to the Plan. The Debtors
 reserve the right to alter, amend, modify, revoke or withdraw the Plan prior to the Confirmation
 Hearing upon notice to creditors and other parties in interest. A determination by the Bankruptcy
 Court that the Plan is not confirmable pursuant to Section 1129 of the Bankruptcy Code shall not
 limit or affect the Debtors’ ability to modify the Plan to satisfy the confirmation requirements of
 1129 of the Bankruptcy Code.

        5.4    Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. In the
 event that the Voting Classes do not vote to accept the Plan, the Debtors shall request the
 Bankruptcy Court to confirm the Plan under Section 1129(b) of the Bankruptcy Code.

                                ARTICLE VI
                  IMPLEMENTATION AND EXECUTION OF THE PLAN

         6.1    Effective Date. The Plan shall become effective on the date that is the first
 Business Day on which each condition set forth in Article XII of the Plan has been satisfied or
 waived as set forth therein (the “Effective Date”). If the Effective Date does not occur within
 the time specified in Section 12.2 of this Plan, the Debtors shall be in default under the terms of
 this Plan and all remedies in this Plan and the Plan Documents shall be available and may be
 exercised.

        6.2     Sale. On and after the closing of the Sale of the Purchased Assets to Encore the
 following shall occur:

               6.2.1 Sale Proceeds. Encore will transfer the Sale Proceeds to the Debtors in
         the amount of $7,600,000.00, subject to any adjustments provided for in the APA. The


                                                 14
Case 18-10651-BFK       Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33           Desc Main
                                  Document      Page 15 of 24


        Sale Proceeds shall be distributed in accordance with the Plan Distributions set forth in
        Article IV hereof.

                6.2.2 Waiver of Distribution. Twenty-seven A-3 Investors have agreed to
        waive their distributions under the Plan. Ten A-4 Investors agreed to waive their
        distributions under the Plan.

                6.2.3 Executory Contracts and Leases. Any executory contracts or leases not
        assumed and assigned to Encore prior to the Confirmation Date shall be deemed as
        rejected as of the Confirmation Date.

               6.2.4 Employees. The Debtors’ employees other than those hired by Encore in
        connection with the Sale shall be terminated on or before the Effective Date.

        6.3     Implementation of the Plan. The Plan will be implemented through the
 Distribution of the Debtor’s Cash. Under the Plan, Debtors, through the Plan Administrator,
 shall make any required Effective Date payments to Holders of Allowed Class 1 Claims,
 Allowed Class 2 Claims, Allowed Class 3 Claims, Allowed Class 4 Claims, Allowed Class 5
 Claims, Allowed Class 6 Claims and those Investors entitled to return of their Returned
 Administrative Fees within five (5) business days after the Effective Date. The Liquidating
 Debtor shall make any necessary payments after the Effective Date.

        6.4    A-3 LP. A-3 LP, which is currently the subject of a stayed bankruptcy case
 pending in this Court, shall emerge from bankruptcy protection pursuant to the Plan and
 Confirmation Order and shall be governed by the Amended and Restated A-3 LPA.

         6.5     Transfer Taxes. Sales, transfers or other dispositions of Assets and property by
 the Debtors or the Liquidating Debtor, as applicable, including any transfers arising from the
 substantive consolidation of the Debtors under this Plan or the sale of the Purchased Assets
 pursuant to the APA, shall be entitled to the tax treatment provided by section 1146(a) of the
 Bankruptcy Code, and each recording office or other agent of any governmental unit or other
 taxing authority shall record any such documents of transfer or exchange without any further
 direction or order from the Bankruptcy Court, and without regard to any law imposing a stamp
 tax or other similar tax.

         6.6    Causes of Action and Other Assets not Transferred to Encore. All Claims
 and Causes of Action held by the Debtors shall vest in the Liquidating Debtor on the Effective
 Date and the Plan Administrator, on behalf of the Liquidating Debtor, shall have full power and
 authority to pursue such claims and causes of action for the benefit of the Debtors’ creditors.
 The proceeds of all Claims and Causes of Action shall be deemed to be the Liquidating Debtor’s
 Cash and shall be administered pursuant to the provisions of this Plan by the Plan Administrator.
 Settlements of Claims and Causes of Action shall not be subject to approval by the Bankruptcy
 Court except to the extent such claims are litigated in the Bankruptcy Court. All Avoidance
 Actions (i) shall survive entry of the Confirmation Order, (ii) shall vest in the Liquidating
 Debtor, and (iii) shall not be barred or limited by estoppel, whether judicial, equitable, or
 otherwise. For the avoidance of doubt, any claims or litigation against the Disputed Judgment
 Creditors and the State of Mississippi, whether in the context of claims objections or Avoidance


                                                15
Case 18-10651-BFK         Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33               Desc Main
                                    Document      Page 16 of 24


 Actions, shall be the exclusive property of the Debtors or the Liquidating Debtor, as applicable.
 In consideration of the release provided in Section 13.9.1 of this Plan, GCFM, American
 Immigration Center LLC and A-3 GP (but not A-3 LP, which is a creditor of the Debtors) shall
 relinquish any assets or properties included in their respective bankruptcy estates that are not
 otherwise dealt with by this Plan or the Plan Documents to the Plan Administrator for
 distribution to creditors and parties in interest in accordance with the respective priorities of their
 allowed claims.

        6.7     Effectuating Documents. The Officers and Directors shall be authorized to
 execute, deliver, file or record such contracts, instruments, releases and other agreements or
 documents and take such other actions as may be necessary or appropriate to effectuate and
 implement the provisions of the Plan.

                                          ARTICLE VII
                                         DISTRIBUTIONS

        7.1     Distributions. The Plan Administrator, on behalf of the Liquidating Debtor, shall
 make all distributions on account of Allowed Unclassified Claims and other Cash payments
 required on the Effective Date.

           7.2    Delivery of Distributions. Distributions, as applicable, shall be made to Record
 Holders of any Allowed Claims: (i) at the address set forth on the proof of claim Filed by such
 Holder, (ii) at the address set forth in any written notices of address change Filed by such Holder,
 (iii) at the addresses reflected in the Schedules if neither a proof of claim nor a written notice of
 address change has been Filed, or (iv) if the Holder’s address is not listed in the Schedules, at the
 last known address of such Holder according to the Debtors’ books and records.

         7.3    Stop Payments; Minimum Distribution; Unclaimed Funds. The Plan
 Administrator, on behalf of the Liquidating Debtor, may stop payment on any distribution check
 that has not cleared the payer bank within ninety (90) days of the date of distribution of such
 check. No distribution under the sum of $10.00 is required to be made by the Liquidating Debtor
 or Liquidating Trustee, as applicable.

          7.4. United States Trustee Fees. Any fees payable under 28 U.S.C. § 1930 accruing
 after the Effective Date shall be timely paid by the Plan Administrator on behalf of Liquidating
 Debtor. Upon the occurrence of the Effective Date, the Debtors shall be deemed to be a single
 entity for purposes of calculation of any fees payable under 28 U.S.C. § 1930.

         7.5    Distribution Reports. The Plan Administrator, on behalf of the Liquidating
 Debtor shall timely file with the Bankruptcy Court periodic distribution reports as required by
 the United States Trustee detailing the amounts distributed pursuant to this Plan and shall serve
 such reports on the Office of the United States Trustee.

         7.6  Disallowance of Certain Charges. All penalties, default interest or late fees that
 may have accrued on any Claim, other than a Secured Claim, prior to the Confirmation Date are
 disallowed.

                                           ARTICLE VIII

                                                   16
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33            Desc Main
                                   Document      Page 17 of 24


                                EFFECT OF CONFIRMATION

         8.1    Binding Effect. On and after the Effective Date, the provisions of the Plan shall
 bind any holder of a Claim against, or Interest in, a Debtor or the Liquidating Debtor and such
 holder’s respective successors and assigns, whether or not the Claim or Interest of such holder is
 impaired under the Plan and whether or not such holder has accepted the Plan.

         8.2     Continuation of Injunctions and Stays. Except as otherwise provided in the
 Plan, Plan Documents, or the Confirmation Order, on and after the Effective Date, and provided
 that there is no default under the terms of the Plan and Plan Documents, all Persons who have
 held, currently hold or may hold a debt or Claim against a Debtor or the Liquidating Debtor or
 the Assets are permanently enjoined from taking any of the following actions on account of any
 such debt or Claim: (i) commencing or continuing in any manner any action or other proceeding
 against a Debtor, the Liquidating Debtor, the Plan Administrator, or their respective successors
 or assigns or Assets; (ii) enforcing, attaching, collecting or recovering in any manner any
 judgment, award, decree or order against a Debtor, the Liquidating Debtor, the Plan
 Administrator, or their respective successors or assigns or Assets; (iii) creating, perfecting or
 enforcing any lien or encumbrance against a Debtor, the Liquidating Debtor or their respective
 successors or assigns or Assets; and (iv) commencing or continuing any action, in any manner, in
 any place that does not comply with or is inconsistent with the provisions of the Plan, the Plan
 Documents or the Confirmation Order.

         8.3     Post-Confirmation Governance. Zhifa Xu, Jinying Zhang, Peter Huddleston,
 Trey Agner and Xudong Chai currently sit on the board of directors of GTA (the “Directors”).
 Following the Effective Date, the Directors will serve in their same capacity as Directors of the
 Liquidating Debtor until the date of the entry of the Final Decree for the Liquidating Debtor.
 Such Final Decree, the Directors of the Liquidating Debtor shall be deemed to have resigned to
 the extent permissible under applicable law. Nothing herein or in the Confirmation Order,
 including any releases, shall diminish or impair the enforceability of any policy of insurance that
 may cover claims against a Debtor or any other Person. Each of the matters provided for under
 this Plan involving the business structure of the Liquidating Debtor or action to be taken by or
 required of the Liquidating Debtor shall, as of the Effective Date, be deemed to have occurred
 and be effective as provided herein, and shall be authorized and approved in all respects without
 any requirement of further action by the members of the Board of the Liquidating Debtor. Until
 dissolution, the Liquidating Debtor may operate under the name of GTA and pursuant to GTA’s
 organizational documents and the laws of the State of Mississippi.

         8.4     Dissolution of the Liquidating Debtor. On the Effective Date or as soon
 thereafter as is reasonably practicable, the affairs of the Liquidating Debtor may be wound up
 and the Liquidating Debtor may be dissolved at any time without the need for any further action
 or approval; provided, however, that the entry of the Final Decree as to each Case shall effect
 such dissolution of the Liquidating Debtor to the extent permissible under applicable law.

                             ARTICLE IX
        PROCEDURES FOR RESOLVING AND TREATING DISPUTED CLAIMS




                                                 17
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33            Desc Main
                                   Document      Page 18 of 24


          9.1   Objections to and Estimation of Claims and Interests; Prosecution of
 Disputed Claims and Interests. The Debtors or Liquidating Debtor, through the Plan
 Administrator, as applicable, may file with the Bankruptcy Court an objection to the allowance
 of any Claim or Interest, or any other appropriate motion or adversary proceeding with respect
 thereto. All such objections will be litigated to Final Order; provided, however, that the Debtors
 or Liquidating Debtor, through the Plan Administrator, as applicable, may compromise and
 settle, withdraw or resolve by any other method approved by the Bankruptcy Court, any such
 objections to the allowance of such Claims or Interests. Any objection to the allowance of a
 Claim not Filed by the Effective Date shall be deemed waived, and the Claim shall be an
 Allowed Claim in the amount set forth on the proof of claim Filed by the Holder of such Claim.

         In addition, the Plan Administrator, on behalf of the Liquidating Debtor, may, at any
 time, request that the Bankruptcy Court estimate any Claim under Section 502(c) of the
 Bankruptcy Code, regardless of whether such Claim has been previously objected to or whether
 the Bankruptcy Court has ruled on any such objection. In the event that the Bankruptcy Court
 estimates any Disputed Claim, that estimated amount will be limited to the purposes (such as
 voting on this Plan) determined by the Bankruptcy Court. All of the aforementioned provisions
 with respect to objections to Claims or Interests and the claims estimation and resolution
 procedures, are cumulative and are not necessarily exclusive of one another.

         9.2     No Distributions Pending Allowance. Notwithstanding any other provision of
 the Plan to the contrary, no distribution shall be made to the holder of a Disputed Claim or
 Interest or the holder of a Claim or Interest that is the subject of a proceeding against it by the
 Liquidating Debtor unless and until such Disputed Claim or Interest becomes an Allowed Claim
 or Interest by Final Order. While disputes regarding Claims or Interests are pending, the
 Liquidating Debtor shall hold for the benefit of each holder of a Disputed Claim or Interest an
 amount in Cash equal to the distributions that would have been made to the holder of such
 Disputed Claim or Interest if it were an Allowed Claim or Interest, or, if so determined by the
 Bankruptcy Court, such amount as estimated by the Bankruptcy Court under section 502(c) of
 the Bankruptcy Code, until such Claim or Interest becomes an Allowed Claim or Interest.

         9.3     Distributions After Allowance. As soon as practicable after a Disputed Claim or
 Interest becomes an Allowed Claim or Interest, the holder of such Allowed Claim or Interest
 shall receive all distributions to which such holder is then entitled under the Plan on account of
 such Allowed Claim or Interest. Any Person who holds both an Allowed Claim or Interest and a
 Disputed Claim or Interest shall receive the appropriate distribution on the Allowed Claim or
 Interest, although no distribution will be made on the Disputed Claim or Interest until such
 dispute is resolved by settlement or Final Order. After resolution of a dispute, any Cash
 previously reserved for such Disputed Claim or Interest and not paid in connection with the
 resolution thereof shall be distributed in accordance with the terms of this Plan.

                                ARTICLE X
                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         10.1 Executory Contracts and Unexpired Leases. All executory contracts and
 unexpired leases of the Debtors that are not assumed and assigned, or rejected, either by motion
 or through the filing of an exhibit to the Plan Supplement which shall identify all contracts to be

                                                 18
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33           Desc Main
                                   Document      Page 19 of 24


 assumed and the proposed Cure Amount for each such Contract, prior to the Confirmation Date,
 shall be deemed rejected. Any Creditor asserting a claim for monetary damages as a result of the
 rejection of an executory contract or unexpired lease shall file a proof of claim substantially in
 the form of Official Form 10 with the clerk of the Bankruptcy Court (“Rejection Claim”), and
 serve it upon Debtors’ counsel by overnight mail on or before the Rejection Claim Bar Date.

         10.2 Rejection Claims. If no Rejection Claims are filed, such Claims, if any, shall be
 forever disallowed and barred. If one or more Rejection Claims are filed the Liquidating Debtor
 shall have sixty (60) days from the Confirmation Date to object thereto.

                                         ARTICLE XI
                                        MODIFICATION

         11.1 Pre-Confirmation Amendment. The Debtors reserve the right in accordance
 with the Bankruptcy Code to amend or modify this Plan prior to the Confirmation Date. After
 the Debtors file a modification with the Court, this Plan, as modified, becomes the Plan.

         11.2 Post-Confirmation Modification. The Plan Administrator, on behalf of the
 Liquidating Debtor, may modify this Plan at any time after the Confirmation Date regardless of
 whether this Plan has been substantially consummated within the meaning of sections 1101(2)
 and 1127(b) of the Bankruptcy Code, if circumstances warrant such modification, if all required
 disclosure under section 1125 of the Bankruptcy Code has been given, and the Court, after notice
 and a hearing, confirms the Plan as modified.

          11.3 Correction of Errors; Inconsistencies. Before or after the Confirmation Date,
 or in the Confirmation Order, the Debtors may, with the approval of the Court, so long as it does
 not materially and adversely affect the interests of creditors and interest holders who have
 accepted this Plan, remedy any defect or omission, or reconcile any inconsistencies in this Plan
 or amend this Plan, in such a manner as may be necessary to carry out the purposes and the effect
 of this Plan without the necessity, if any, of re-soliciting acceptances.

                                 ARTICLE XII
                 CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

        12.1 Conditions to Confirmation. Confirmation of the Plan is subject to the
 following conditions: (i) the Bankruptcy Court having approved the Disclosure Statement by
 order entered on the docket in the Case of GTA; (ii) the presentment of a Confirmation Order, to
 the Bankruptcy Court in the Case for entry to confirm the Plan; (iii) delivery by Encore of the
 full amount of the Sales Proceeds to the Debtors in consummation of the Sale.

          12.2. Conditions to the Effective Date. The Effective Date shall not occur and the
 Plan shall not be consummated unless and until each of the following conditions has been
 satisfied (or the Debtors have waived such conditions): (i) the Bankruptcy Court shall have
 entered the Confirmation Order (ii) the Confirmation Order shall have become a Final Order,
 (iii) the full amount of the Sales Proceeds shall have been paid by Encore to the Debtors prior to
 confirmation, as provided in Article 12.1 above, and (iv) the Effective Date must occur within
 sixty (60) days of the entry of the Confirmation Order.


                                                19
Case 18-10651-BFK        Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33              Desc Main
                                   Document      Page 20 of 24


         12.3. Effect of Nonoccurrence of Conditions to the Effective Date. If each of the
 conditions to the Effective Date is not satisfied or duly waived, then upon motion by the Debtors,
 made only before the time that each of such conditions has been satisfied or duly waived and
 upon notice and an opportunity for hearing to such parties in interest as the Bankruptcy Court
 may direct, the Confirmation Order may be vacated by the Bankruptcy Court; provided,
 however, that, notwithstanding the filing of such motion, the Confirmation Order may not be
 vacated if each of the conditions to the Effective Date is either satisfied or duly waived before
 the Bankruptcy Court enters an order granting such motion. If the Confirmation Order is vacated
 pursuant to this section 12.3 of the Plan, (i) the Plan shall be null and void; and (ii) nothing
 contained in the Plan shall (a) constitute a waiver or release of any Claims by or against, or any
 Interest in, the Debtors or (b) prejudice in any manner the rights of the Debtors or any other party
 in interest.

                                     ARTICLE XIII
                               MISCELLANEOUS PROVISIONS

         13.1 Headings. The headings used herein are inserted for convenience only and
 neither constitute a substantive portion hereof nor in any manner affect the provisions hereof.

        13.2 Business Day. If any payment or act under the Plan is required to be made or
 performed on a date that is not a Business Day, then the making of such payment or the
 performance of such act may be completed on the next succeeding Business Day, but shall be
 deemed to have been completed as of the required date.

        13.3 Timing. Wherever the Plan provides that a payment or distribution shall occur
 “on” any date, it shall mean “on, or as soon as practicable after” such date.

         13.4 Binding Effect of the Plan. The provisions of the Plan shall be binding upon all
 parties to the Plan and inure to the benefit of the Debtors’ Estates and their respective
 predecessors, successors, assigns, agents, officers and directors. The terms of the Plan shall be
 enforceable against the Debtors, Creditors, Investors, and all parties-in-interest.

          13.5 Retention of Jurisdiction. Following the Confirmation Date and the Effective
 Date, the Bankruptcy Court shall retain jurisdiction in the Case over the provisions of this Plan
 including Disputed Claims, Rejection Claims, and Professional Fee Claims, and over all disputes
 and litigation which may be pending on the Confirmation Date, disputes regarding the APA or
 the Sale, Causes of Actions, including Avoidance Actions, whether or not commenced as of the
 Effective Date, and any controversies which may arise hereafter which would affect the Debtors’
 ability to carry out the Plan, until all such disputes and litigation shall be concluded and the Plan
 shall be fully consummated. Further, the Bankruptcy Court shall retain jurisdiction for the
 purpose of the Distributions and any related issues which may arise.

        13.6 Governing Law. Except as mandated by the Bankruptcy Code or Bankruptcy
 Rules, as applicable, the rights and obligations arising under the Plan shall be governed by, and
 construed and enforced in accordance with, the laws of the Commonwealth of Virginia.

         13.7 Revocation. The Debtors reserve the right to revoke and withdraw the Plan prior
 to the entry of a Confirmation Order. If the Debtors revoke or withdraw the Plan, the Plan shall

                                                  20
Case 18-10651-BFK         Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33              Desc Main
                                    Document      Page 21 of 24


 be deemed null and void and nothing contained herein shall be deemed to constitute a waiver or
 release of any claims by or against the Debtors, any other Person, or to prejudice in any manner
 the rights of such parties in any further proceedings involving the Debtors.

        13.8 Plan Controls. In the event and to the extent that any provision of the Plan is
 inconsistent with the provisions of the Disclosure Statement, or any other agreement to be
 executed by any Person pursuant to the Plan, the provisions of the Plan shall control and take
 precedence. In the event of any inconsistency between any provision of any of the foregoing
 documents, and any provision of the Confirmation Order, the Confirmation Order shall control
 and take precedence.

        13.9    Releases and Exculpations and Limitation of Liability.

      PLEASE NOTE THAT THIS SECTION OF THE PLAN GOVERNS THE
 RELEASE, EXCULPATION AND LIMITATION OF LIABILITY OF CERTAIN
 PARTIES WITH RESPECT TO THE CASES. PLEASE REVIEW THIS PROVISION
 CAREFULLY.

          13.9.1. Release. Except as otherwise provided in the Plan or Confirmation Order and
 except as to obligations arising under the Plan, as of the Effective Date, the Debtors, GCFM,
 American Immigration Center, LLC, A-3 LP, A-3 GP, and the Plan Administrator, and any of
 such parties’ respective present or former members, partners, officers, directors, employees,
 advisors, managers, attorneys, representatives, financial advisors, and agents, and any such
 parties’ successors and assigns (collectively, the “Released Parties”) shall be released from any
 and all Claims, debts, obligations, rights, suits, damages, actions, causes of action, remedies, and
 liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing as of the
 Effective Date or thereafter arising, at law, in equity, or otherwise (the “Released Claims”), that
 the Debtors, or either of them would have been legally entitled to assert or further, that any
 holder of a Claim, Interest, or other person or entity would have been legally entitled to assert,
 based in whole or in part upon any act or omission, transaction, agreement, event, or other
 occurrence taking place before or on the Effective Date. For the avoidance of doubt, the releases
 contained herein are not intended to, and shall not operate as releases of direct third party claims
 by any Creditors or Investors against parties, even if listed above as Released Parties, other than
 the debtors listed above and the Plan Administrator or of claims by partners to partnership
 distributions from A-3 LP, unless such claims have been waived or relinquished elsewhere in
 this Plan or in the Plan Documents or by other means.

          13.9.2. Encore Release. Encore has requested that the A-3 and A-4 Investors be
 provided the opportunity to opt-in to the provision of consensual third-party releases in favor of
 Encore’s respective present or former members, investors, officers, directors, employees,
 advisors, managers, attorneys, representatives, financial advisors, and agents, and any such
 parties’ successors and assigns (the “Encore Releasees”) (which releases shall be reciprocal and
 mutual in all respects, subject to the terms below, by the above-referenced Encore Release in
 favor of the A-3 and A-4 Investors). All A-3 Investors and A-4 Investors shall have the option to
 “opt-in” to such mutual releases by checking a box on the Investor Consent. The Debtors shall
 solicit consent to the third-party release in the Investor Consent, which shall set forth the full and
 complete language of the proposed release.

                                                  21
Case 18-10651-BFK          Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33            Desc Main
                                     Document      Page 22 of 24



         Except as otherwise provided in the Plan or Confirmation Order and except as to
 obligations arising under the Plan, as of the Effective Date, the Encore Releasees shall be
 released by the Debtors’ estate and all A-3 and A-4 Investors from any and all direct and
 derivative Claims, debts, obligations, rights, suits, damages, actions, causes of action, remedies,
 and liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing as of the
 Effective Date or thereafter arising, at law, in equity, or otherwise (the “Encore Released
 Claims”), that any of them would have been legally entitled to assert or that any holder of a
 direct or derivative Claim, Interest, or other person or entity would have been legally entitled to
 assert, based in whole or in part upon any act or omission, transaction, agreement, event, or
 other occurrence taking place before or on the Effective Date. For the avoidance of doubt, A-3
 and A-4 Investors shall receive reciprocal and mutual releases from the foregoing Encore
 Released Parties from any claim of the Encore Released Parties, to the extent that such A-3 or A-
 4 Investor opts into the Encore Release.


         13.9.3. Exculpation. The Released Parties, including the Encore Releasees (as defined
 above), and any property of or any professionals retained by the Debtors, shall not have or incur
 any liability to any person or entity for any act taken or omission, after the Petition Date, in
 connection with or related to these Cases or the operations of the Debtors’ business during the
 Cases, including but not limited to (i) any actions taken or not taken in connection with the Sale;
 (ii) formulating, preparing, disseminating, implementing, confirming, consummating or
 administrating the Plan (including soliciting acceptances or rejections thereof); (iii) the
 Disclosure Statement or any contract, instrument, release or other agreement or document
 entered into or any action taken or omitted to be taken in connection with the Plan; (iv) any
 Distributions made pursuant to the Plan, except for acts constituting willful misconduct, gross
 negligence, or bad faith occurring during the Cases, or (v) failure of the Plan or Sale to comply
 with the requirements of the EB5 program, and in all respects such parties shall be entitled to
 rely upon the advice of counsel with respect to their duties and responsibilities under the Plan

         13.10 Injunction. The satisfaction, releases and discharge pursuant to the Plan will also
 act as an injunction against any person or entity commencing or continuing any action,
 employment of process or act to collect, offset, secure, recoup or recover any Claim or cause of
 action satisfied, released or discharged under the Plan to the fullest extent authorized or provided
 by the Bankruptcy Code.

         13.11 Notice. Any notices or requests made in connection with this Plan shall be in
 writing and served either by (i) certified mail, return receipt requested, postage prepaid, (ii) hand
 delivery, or (iii) commercial overnight delivery service, freight prepaid, and will be deemed to
 have been given when received by the following parties at the following addresses:

         To the Debtors:       Peter Huddleston
                               GreenTech Automotive, Inc.
                               One GreenTech Drive
                               Robinsonville, MS 38664



                                                  22
Case 18-10651-BFK          Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33              Desc Main
                                     Document      Page 23 of 24


         With copies to:        Mark S. Lichtenstein, Esq.
                                Crowell & Moring LLP
                                590 Madison Avenue, 20th Floor
                                New York, NY 10022

                                Kristen E. Burgers, Esq.
                                HIRSCHLER FLEISCHER
                                8270 Greensboro Drive, Suite 700
                                Tysons, VA 22102

                 All notices, requests, and distributions to any Creditor or Interest Holder shall be
 sent to such Creditor or Interest Holder at the address given in each Creditor’s proof of claim or
 each Interest Holder’s proof of interest. With regard to any scheduled Creditors or Interest
 Holder that did not file a proof of claim or interest, all notices, requests, and distributions shall be
 sent to such Creditor or Interest Holder at the address listed in the Debtor’s schedules, unless the
 Liquidating Debtor receives other instructions in writing from such Creditor(s) or Interest Holder
 (s). Notices, requests and distributions to creditors or Interest Holders shall be deemed to have
 been given when mailed to such address or deposited with a commercial overnight delivery
 service. It shall be the obligation of each Creditor or Interest Holder to provide written notice of
 any change in address to the Debtors, or the Liquidating Debtor, as applicable.

        13.13 Successors and Assigns. The rights, benefits and obligations of any Person
 named or referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir,
 executor, administrator, successor or assign of such Person.

         13.14 Confirmation Pursuant to sections 1129(a)(10) and 1129(b) of the
 Bankruptcy Code. Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes
 of confirmation by acceptance of the Plan by an impaired Class, if any. If any class of Claims or
 Equity Interests entitled to vote on the Plan does not accept the Plan pursuant to section 1126(c),
 the Debtor reserves the right to request confirmation of the Plan under section 1129(b) of the
 Bankruptcy Code and to modify the Plan to the extent, if any, that confirmation pursuant to
 section 1129(b) of the Bankruptcy Code requires modification.

                                  ARTICLE XIV
                   ENTRY OF FINAL DECREE AND CLOSING OF CASE

          Once the Liquidating Debtor have substantially performed all of the duties specified in
 the Plan and commenced making such payments to holders of Allowed Administrative Expense
 Claims and Allowed Claims as are contemplated in Articles III and IV, it may file a certification
 of full administration and apply to the Court for the entry of a Final Decree.



                       [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                   23
Case 18-10651-BFK       Doc 627     Filed 08/26/19 Entered 08/26/19 19:23:33            Desc Main
                                  Document      Page 24 of 24


        WHEREFORE, the Debtors respectfully request confirmation of this Plan in accordance
 with section 1129(a) and/or section 1129(b) of the Bankruptcy Code.

 August 26, 2019                     Respectfully submitted,


                                     GREENTECH AUTOMOTIVE, INC.

                                                By:    /s/ Peter Huddleston
                                                       Name: Peter Huddleston
                                                       Title: Chief Financial Officer

                                                              -and-


                                     WM INDUSTRIES, CORP.

                                                By:    /s/ Peter Huddleston
                                                       Name: Peter Huddleston
                                                       Title: Authorized Signatory



 /s/ Kristen E. Burgers
 Kristen E. Burgers (VSB No. 67997)
 HIRSCHLER FLEISCHER
 8270 Greensboro Drive, Suite 700
 Tysons, Virginia 22102
 Telephone:      (703) 584-8900
 Facsimile:      (703) 584-8901
 Email:          kburgers@hirschlerlaw.com


 /s/ Mark S. Lichtenstein
 Mark S. Lichtenstein (admitted pro hac vice)
 Crowell & Moring LLP
 590 Madison Avenue, 20th Floor
 New York, New York 10022
 Telephone:      (212) 223-4000
 Facsimile:      (212) 223-4001
 Email:          mlichtenstein@crowell.com

 Co-Counsel to the Debtors




                                                  24
